Citation Nr: 0708927	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-21 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for asbestosis (claimed 
as a lung condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1955 to May 
1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In September 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing the veteran submitted additional evidence, along with 
a waiver of initial RO consideration of the evidence.  The 
Board accepts this evidence for inclusion in the record.  See 
38 C.F.R. § 20.800 (2006).

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  These 
provisions include enhanced duties to notify and assist 
claimants. 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development needed to fairly adjudicate the claims on 
appeal has not been accomplished.
 
At the September 2006 hearing before the undersigned, the 
veteran testified that he had received treatment for chest 
pain the day before the hearing at the VA Hospital and that 
these symptoms in his chest are related to his exposure to 
asbestosis and tuberculosis in service.  However, only VA 
treatment records dated through March 2004 are associated 
with the claims. The Board finds that all outstanding VA 
medical records must be obtained prior to its consideration 
of the claims.  VA is held to have constructive notice of 
documents generated by VA, even if the documents have not 
been made part of the record in a claim for benefits.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, as VA is on 
notice that additional pertinent medical records may exist, 
the case must be remanded for further development in this 
regard.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should contact the veteran and 
request that he identify all VA health 
care providers, not already associated 
with the claims file, that have treated 
him since March 2004 to the present for a 
chest condition, claimed as tuberculosis, 
asbestosis, a lung condition.  In the 
event that the veteran has received 
recent treatment from private providers, 
those records should be obtained as well.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  Thereafter, the RO should 
readjudicate the claims on appeal in 
light of all pertinent evidence (to 
include that submitted directly to the 
Board in September 2006) and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO must 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims, to include 
clear reasons and bases for its 
determinations. An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



